newparkresourceslogo.jpg [newparkresourceslogo.jpg]





EXHIBIT 10.4
July 2, 2019


                                            
Dear Mr. Paterson:


This letter, when countersigned, will serve as the agreement (“Letter
Agreement”) between David Paterson (“Mr. Paterson”) and Newpark Resources, Inc.
(“Newpark”) with respect to the matters herein described.


1.
Newpark has offered and Mr. Paterson has accepted the position of President,
Fluids Systems and Vice President, Newpark Resources, Inc.

2.
Mr. Paterson is a citizen of the United Kingdom and will require a visa for
authorization to work in the United States. Newpark will assist Mr. Paterson in
securing the proper visa for work authorization in the United States.

3.
On July 2, 2019, Mr. Paterson and Newpark Drilling Fluids S.p.A. (“NDF S.p.A.”)
entered into a certain fixed-term Employment Contract (the “Italian Agreement”)
whereby Mr. Paterson’s primary work location will be at the NDF S.p.A. office in
Rome, Italy at Via Salaria 1313/C.

4.
The parties agree that, provided that Mr. Paterson’s visa application to work in
the United States is approved and he receives authorization to work in the
United States, the parties will mutually terminate the Italian Agreement and he
will simultaneously enter into an Employment Agreement with Newpark
substantially in the form of the exhibit enclosed in this letter.

5.
The parties agree that this Letter Agreement does not constitute a contract for
employment.

6.
This Letter Agreement, together with any and all the ancillary agreements, are
entered into and performable in Montgomery County, Texas, and the rights and
obligations of the parties shall be governed by and construed according to the
laws of the State of Texas, without regard to choice-of-law rules of any
jurisdiction. The parties agree that any actions brought to enforce any terms of
the Letter Agreement shall properly be brought in the state courts of Montgomery
County, Texas.



If the agreement meets with your approval, please sign below and return to me.
 
Sincerely,
 
 
 
/s/ E. Chipman Earle
 
E. Chipman Earle
 
Vice President, General Counsel, Chief Administrative Officer, Chief Compliance
Officer
and Corporate Secretary
 
 
AGREED and ACCEPTED
 
this 2nd day of July, 2019:
 
By: /s/ David Paterson
 
David Paterson
 











 
 
 

Newpark Resources, Inc. 9320 Lakeside Boulevard, Suite 100, The Woodlands, Texas
77381 (281) 362-6800 FAX (281) 362-6801

